Order filed January 14, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00888-CR
                                   ____________

                   WILLIAM MARK RHODES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1259408

                                     ORDER

      Appellant pled guilty without an agreed punishment recommendation to
burglary of a habitation. The trial court deferred adjudicating guilt and placed
appellant on community supervision for five years. Subsequently, the State moved
to adjudicate guilt. The trial court found two of the State’s allegations true,
adjudicated guilt, and sentenced appellant to confinement for six years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a notice of appeal and is appearing pro se.


                                          1
      Appellant has filed the following motions in this court:

          October 29, 2013 - requesting a free copy of his record for appeal;

          November 18, 2013 - requesting a copy of the reporter’s record;

          November 18, 2013 - requesting a new trial or sentencing hearing;

          November 26, 2013 - requesting an extension of time to pay for the
            reporter’s record;

          December 18, 2013 - requesting discovery of evidence; and

          December 30, 2013 - requesting an extension of time to file his brief.

      The clerk’s record was filed in this court on October 15, 2013. The Harris
County District Clerk forwarded a copy of the record to appellant and advised this
court that it was received by appellant on October 17, 2013. The reporter’s record,
paid for by appellant, was filed in this court on December 9, 2013. A copy of that
record has been forwarded to appellant by this court.

      Accordingly, appellant’s motions filed (1) October 29, 2013; (2) November
18, 2013, requesting the reporter’s record; and (3) November 26, 2013, are
DENIED AS MOOT.

      Appellant’s motion filed November 18, 2013, requesting a new trial or
sentencing hearing is DENIED. Whether or not appellant is entitled to a new trial
or sentencing hearing is an issue to be determined on appeal.

      Appellant’s motion filed December 18, 2013, requests discovery from the
Harris County District Attorney based upon appointed counsel’s failure to file a
motion for discovery. This court is without authority to grant such relief. The
motion is DENIED.

      Appellant’s motion requesting an extension of time to file his brief is
GRANTED to February 10, 2014.
                                         2